Lewis Hancock was employed by the section foreman to keep the track clear in the big cut the night he was killed and was instructed to "watch it until after train No. 18 went north," which train, it is claimed, killed him. He was told not to sit down, as he might go to sleep, and was directed to take two lanterns with him, one red and one white, and not to light the red one, with which he was to stop a train in case he found anything on the track, unless he needed it. This section foreman further testified, as did various other witnesses, and there was no evidence to the contrary, that "when track-walkers are out on the line it is not expected that the train crew will look out for them, but that the track-walkers will keep out of the way of the trains and keep the track clear. The train crew is not supposed to know the track-walkers are there. If there is any danger that the track-walker can not clear away, he is supposed to flag the train." Lewis Hancock was, therefore, sent out that night to watch for trains and not trains to watch for him. If he had faithfully discharged his duty as watchman he would not have been killed. The circumstances attending his death place him in the attitude of having neglected the very duties he had undertaken to perform. He had ample space on either side of the track to keep out of the way of trains. The cut, according to the testimony even of his father, was twenty-four feet wide at the deepest place, and the narrow, shallow strip of seep water on either side of the track was some four feet from the track. So far from affording any reasonable explanation of his conduct consistent with the care he had undertaken by contract with appellee to exercise, the circumstances all tended in the opposite direction. The wounds and position of his body, the position of his hat and lanterns, and the fact that he was not seen by the train operatives, to say nothing of the bottle of whisky from which he had evidently been drinking, all tended *Page 620 
to show that he had sat or laid down, and possibly gone to sleep, too near the track. These circumstances, however, were not of themselves conclusive, but are important in that they fail to rebut the inference of negligence otherwise raised.
The case differs from the licensee cases cited in the opinion of the majority. A man walking a railroad track by invitation or consent of the railroad company is only required to use the care of a person of ordinary prudence for his own safety, and the railway company owes him the duty of similar care to avoid injuring him. In the case at bar the man was not only under the ordinary obligation to exercise care for his own safety, but he had undertaken for a valuable consideration to be a watchman — to exercise extraordinary care — for the safety of appellee's passengers and trainmen, whereas appellant, according to the testimony, owed no such duty to him. Suppose his body had thrown the train from the track, when he had undertaken to see that it had a clear track, would not this raise the inference of negligence against him, and without explanation would it not be conclusive? There can be but one answer to this question, and the case supposed is not distinguishable from the one before us.
Besides, the evidence did not raise any other issue as the proximate cause of the accident except the negligence of deceased; and the court could not have submitted any of the alleged grounds of recovery without inviting the jury to enter the domain of conjecture.
The writer therefore concurs with the trial court in holding that on the conceded facts appellants had no case.